Blandford, Justice.
Sigman sued the Georgia Railroad Company for negligently killing his cow. The evidence submitted by the plaintiff to the jury as to the distance at which the cow could have been seen and the evidence of the railroad company were conflicting. The court below refused, to disturb the verdict of the jury, and we cannot say the court erred in so deciding. This was a matter in the discretion of the court, and when he has exercised that discretion according to law, his judgment will not be interfered -with.
Judgment affirmed.